Parker, J.
The judgment of the court below sustaining the demurrer to the petition, dismissing the petition and adjudging the costs against the t plaintiff, is reversed.
We are of the opinion that the will in question devised and bequeathed the real and personal estate of the testator, together with the income thereof, to his widow for life only, with the right to expend and consume so much thereof as might be needful for her support; any part thereof remaining unexpended and unconsumed to go to the children of testator in the proportions provided in the will. That such real estate and the income derived therefrom • became trust property and funds in the hands of the widow, and any property for which it was exchanged, or purchased with such funds, was impressed with the same trust, and •one having knowledge of its derivation, or not being an innocent purchaser for value, would hold it subject to the rights of the cestuis que trust, i. <?., the devisees of the testator other than the widow.
We hold, therefore, that the petition stated a good cause of action